Ford, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of strainers in chief value of brass the same in all material respects as those the subject of Davies, Turner & Company v. United States (55 Cust. Ct. 488, Abstract 69651) and that the items marked “B” consist of strainers in chief value of steel similar in all material respects to those the subject of Abstract 69651, supra, the claim of the plaintiff was sustained.